Exhibit 10.11

 

Reimbursement Agreement

for Standby Letter(s) of Credit

  LOGO [g458840g41x37.gif]

 

THIS REIMBURSEMENT AGREEMENT FOR STANDBY LETTER(S) OF CREDIT (this “Agreement”)
is made as of this      day of December, 2012, by MISCOR GROUP, LTD. (the
“Obligor”), with an address at 800 Nave Road, Southeast, Massillon, Ohio 44646
in favor of PNC BANK, NATIONAL ASSOCIATION (the “Bank”), with an address at 213
Market Avenue North, Suite 250, Canton, Ohio 44702. From time to time by
submitting an application in a form approved by the Bank (an “Application”), the
Obligor or any of its subsidiaries or affiliates may request the Bank to issue
one or more letters of credit (each, a “Credit”). The Bank may issue any such
Credit, but the Bank shall have no obligation to do so unless otherwise agreed
in writing. The Obligor agrees that the following terms and conditions shall
apply to any Credit:

1. Definitions and Interpretation. (a) In addition to terms defined elsewhere in
this Agreement: “Bank Affiliate” means any direct or indirect subsidiary of The
PNC Financial Services Group, Inc.; “Base Rate” means a fluctuating rate per
annum equal to the highest of (i) the interest rate per annum announced from
time to time by the Bank as its then prime rate, which rate may not be the
lowest rate then being charged commercial borrowers by the Bank; or (ii) the
rate applicable to federal funds transactions, as reasonably determined by the
Bank, plus fifty basis points (0.50%); or (iii) the Daily LIBOR Rate plus 100
basis points (1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and
not unlawful; “Business Day” means any day other than a Saturday, Sunday or
other day on which banks in Pittsburgh, Pennsylvania, or any other city of which
the Bank may give the Obligor notice from time to time, are authorized or
required by law to close; “Daily LIBOR Rate” shall mean, for any day, the rate
per annum determined by the Bank by dividing (x) the Published Rate by (y) a
number equal to 1.00 minus the LIBOR Reserve Percentage; “Dollar Equivalent”
means, with respect to an amount in any currency other than U.S. dollars, as of
any date, the amount of U.S. dollars into which such amount in such currency may
be converted at the spot rate at which U.S. dollars are offered by the Bank in
Pittsburgh for such currency at approximately 11:00 a.m., Prevailing Time, on
such date, plus all actual costs of settlement, including amounts incurred by
the Bank to comply with currency exchange requirements of any Governmental
Authority; “Governmental Authority” means any de facto or de jure domestic or
foreign government, court, tribunal, agency, or other purported authority;
“ISP98” means the International Standby Practices 1998, and any subsequent
official revision thereof; “LIBOR Reserve Percentage” shall mean the maximum
effective percentage in effect on such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
reserve requirements (including, without limitation, supplemental, marginal and
emergency reserve requirements) with respect to eurocurrency funding (currently
referred to as “Eurocurrency liabilities”); “Prevailing Time” means the
prevailing time in Pittsburgh, Pennsylvania (or any other city of which the Bank
may have given the Obligor notice) on the date in question; “Published Rate”
means the rate of interest published each Business Day in the Wall Street
Journal “Money Rates” listing under the caption “London Interbank Offered Rates”
for a one month period (or, if no such rate is published therein for any reason,
then the Published Rate shall be the eurodollar rate for a one month period as
published in another publication selected by the Bank); “Taxes” means all taxes,
fees, duties, levies, imposts, deductions, charges or withholdings of any kind
(other than taxes on the Bank’s net income); and “UCP” means the Uniform Customs
and Practice for Documentary Credits as most recently published by the
International Chamber of Commerce at the time a Credit is issued.

(b) If this Agreement is signed by more than one Obligor, each shall be deemed
to make to the Bank all the representations, warranties and covenants contained
herein, and each shall be jointly and severally liable hereunder. Any reference
herein to this Agreement, an Application, a Credit, or any other instrument,
agreement or document related hereto or thereto shall be deemed to refer to all
amendments, modifications, extensions and renewals hereof and thereof.
Determinations made by the Bank pursuant to the terms hereof shall be conclusive
absent manifest error.



--------------------------------------------------------------------------------

2. Payments. (a) The Obligor will pay to the Bank the amount to be paid by the
Bank with respect to each draft or other payment demand made under a Credit no
later than 10 a.m., Prevailing Time, on the date such payment is to be made by
the Bank, or such earlier time as the Bank may reasonably require. If a Credit
calls for the delivery by the Bank of an item other than money, the Obligor
shall deliver or cause to be delivered such item to the Bank at such time, in
advance of the time the Bank is to deliver such item, as the Bank may reasonably
require.

(b) The Obligor agrees to be primarily liable for payment to the Bank with
respect to any Credit issued by the Bank at the request of any subsidiary or
affiliate of the Obligor. The Obligor authorizes the Bank to accept Applications
from the Obligor’s subsidiaries and affiliates.

(c) The Obligor will pay to the Bank upon receipt of the Bank’s invoice therefor
(i) interest on all amounts payable to the Bank hereunder from the date due to
the date of payment, at the Base Rate (or, if the preceding blank is not
completed, the Base Rate plus 4%); provided that in no event shall the Obligor
pay interest in excess of the maximum rate permitted by applicable law; (ii) the
Bank’s fees as separately agreed to by the Obligor and the Bank, as well as the
customary commissions and other charges regularly charged by the Bank for
letters of credit; and (iii) all charges and expenses paid or incurred by the
Bank or any of its correspondents in connection with this Agreement or any
Credit, including all reasonable legal fees and expenses, whether of internal or
external counsel to the Bank. All periodic interest, fees and commissions shall
be calculated on the basis of the actual days elapsed in a 360 day year, and
interest shall continue to accrue at the applicable rate set forth herein
whether or not a default exists or a judgment has been entered.

(d) All amounts payable hereunder by the Obligor shall be paid to the Bank at
its address set forth above or at such other place as the Bank may give notice
from time to time, in immediately available funds in the currency specified by
the Bank, without set off, defense, recoupment, deduction, cross-claim or
counterclaim of any kind; and free and clear of, and without deduction for, any
present or future Taxes. If the Bank or the Obligor pays any Taxes, whether or
not correctly or legally assessed, the amounts payable hereunder shall be
increased so that, after the payment of such Taxes, the Bank shall have received
an amount equal to the sum the Bank would have received had no such Taxes been
paid. If any amount payable hereunder is denominated in a currency other than
U.S. dollars, the Obligor shall make payment in such currency or, at the Bank’s
option, shall pay the Dollar Equivalent thereof. To effect any payment due
hereunder, the Bank may debit any account that the Obligor may have with the
Bank or any Bank Affiliate.

3. Nature of Obligations. (a) The Obligor’s obligations to the Bank under this
Agreement are absolute, unconditional and irrevocable, and shall be paid and
performed in accordance with the terms hereof irrespective of any act, omission,
event or condition, including, without limitation (i) the form of, any lack of
power or authority of any signer of, or the lack of validity, sufficiency,
accuracy, enforceability or genuineness of (or any defect in or forgery of any
signature or endorsement on) any draft, demand, document, certificate or
instrument presented in connection with any Credit, or any fraud or alleged
fraud in connection with any Credit or any obligation underlying any Credit, in
each case, even if the Bank or any of its correspondents have been notified
thereof; (ii) any claim of breach of warranty that might be made by the Obligor
or the Bank against any beneficiary of a Credit, or the existence of any claim,
set off, recoupment, counterclaim, cross-claim, defense, or other right that the
Obligor may at any time have against any beneficiary, any successor beneficiary,
any transferee or assignee of the proceeds of a Credit, the Bank or any
correspondent or agent of the Bank, or any other person, however arising;
(iii) any acts or omissions by, or the solvency of, any beneficiary of any
Credit, or any other person having a role in any transaction or obligation
relating to a Credit; (iv) any failure by the Bank to issue any Credit in the
form requested by the Obligor, unless the Bank receives written notice from the
Obligor of such failure within three Business Days after the Bank shall have
furnished the Obligor (by facsimile transmission or otherwise) a copy of such
Credit and such error is material; and (v) any action or omission (including
failure or compulsion to honor a presentation under any Credit) by the Bank or
any of its correspondents in connection with a Credit, draft or other demand for
payment, document, or any property relating to a Credit, and resulting from any
censorship, law, regulation, order, control, restriction, or the like,
rightfully or wrongly exercised by any Governmental Authority, or from any other
cause beyond the reasonable control of the Bank or any of its correspondents, or
for any loss or damage to the Obligor or to anyone else, or to any property of
the Obligor or anyone else, resulting from any such action or omission.

 

- 2 -



--------------------------------------------------------------------------------

(b) The Bank is authorized to honor any presentation under a Credit without
regard to, and without any duty on the Bank’s part to inquire into, any
transaction or obligation underlying such Credit, or any disputes or
controversies between the Obligor and any beneficiary of a Credit, or any other
person, notwithstanding that the Bank may have assisted the Obligor in the
preparation of the wording of any Credit or documents required to be presented
thereunder or that the Bank may be aware of any underlying transaction or
obligation or be familiar with any of the parties thereto.

(c) The Obligor agrees that any action or omission by the Bank or any of its
correspondents in connection with any Credit or presentation thereunder shall be
binding on the Obligor and shall not result in any liability of the Bank or any
of its correspondents to the Obligor in the absence of the gross negligence or
willful misconduct of the Bank. Without limiting the generality of the
foregoing, the Bank and each of its correspondents (i) may rely on any oral or
other communication believed in good faith by the Bank or such correspondent to
have been authorized or given by or on behalf of the Obligor; (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Credit; (iii) may honor a
previously dishonored presentation under a Credit, whether such dishonor was
pursuant to a court order, to settle or compromise any claim of wrongful
dishonor, or otherwise, and shall be entitled to reimbursement to the same
extent as if such presentation had initially been honored, together with any
interest paid by the Bank; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being separately delivered), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Credit; and (v) may pay any paying or negotiating bank claiming that it
rightfully honored under the laws or practices of the place where such bank is
located. In no event shall the Bank be liable to the Obligor for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including without limitation attorneys’ fees), or for any damages resulting
from any change in the value of any property relating to a Credit.

(d) If the Obligor or any other person seeks to delay or enjoin the honor by the
Bank of a presentation under a Credit, the Bank shall have no obligation to
delay or refuse to honor the presentation until validly so ordered by a court of
competent jurisdiction.

4. Set Off and Security. As collateral security for the due payment and
performance of the Obligor’s obligations to the Bank hereunder and otherwise,
whether such obligations are absolute or contingent and exist now or arise after
the date hereof, the Obligor grants to the Bank a contractual possessory
security interest in, an unqualified right to possession and disposition of, and
a contractual right of set off against, in each case, to the fullest extent
permitted by law (a) all property relating to any Credit, and all drafts,
payment demands, transport documents, warehouse receipts, documents of title,
policies or certificates of insurance and other documents relating to any
Credit; (b) property in the possession of, on deposit with, or in transit to,
the Bank or any Bank Affiliate, now or hereafter, regardless of how obtained or
held (whether in a general or special account or deposit, jointly or with
someone else, in safekeeping, or otherwise); and (c) the proceeds (including
insurance proceeds) of each of the above (collectively, the “Collateral”). The
Bank’s rights with respect to the Collateral may be exercised without demand on
or notice to the Obligor. The Bank shall be deemed to have exercised its right
of set off immediately upon the occurrence of an Event of Default hereunder
without any action of the Bank, although the Bank may enter such setoff on its
books and records at a later time. The Obligor agrees from time to time to
deliver to the Bank, on demand, such further agreements and instruments, and
such additional security, as the Bank may require to secure, or further secure,
the Obligor’s obligations hereunder.

5. Representations, Warranties, Covenants. The Obligor represents, warrants, and
covenants as of the date of this Agreement and as of the date of the issuance or
amendment of each Credit hereunder, and at all times that any obligations exist
hereunder, that (a) if not a natural person, the Obligor is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and duly qualified to do

 

- 3 -



--------------------------------------------------------------------------------

business in those jurisdictions in which its ownership of property or the nature
of its business activities makes such qualification necessary; (b) the Obligor
has the requisite power and authority to execute and deliver this Agreement and
to perform its obligations hereunder; and all such action has been duly
authorized by all necessary proceedings on the Obligor’s part, and neither now
nor hereafter shall contravene or result in a breach of any organizational
document of the Obligor, any agreement, document, or instrument binding on the
Obligor or its property, or any law, treaty, regulation, or order of any
Governmental Authority, or require any notice, filing, or other action to or by
any Governmental Authority; (c) all financial statements and other information
received from the Obligor by the Bank prior to the date hereof fairly and
accurately present its financial condition in accordance with generally accepted
accounting principles, and no material adverse change has occurred in the
Obligor’s financial condition or business operations since the date thereof;
(d) there are no actions, suits, proceedings or governmental investigations
pending or, to the knowledge of the Obligor, threatened against the Obligor
which could result in a material adverse change in its financial condition or
business operations; (e) the Obligor will promptly submit to the Bank such
information relating to the Obligor’s affairs (including but not limited to
annual financial statements) as the Bank may reasonably request; (f) the Obligor
and each transaction and obligation underlying each Credit are and shall remain
in compliance with all laws, treaties, rules, and regulations of any
Governmental Authority, including, without limitation, foreign exchange control,
United States foreign assets control, and currency reporting laws and
regulations, now or hereafter applicable, and the Obligor will procure all
licenses, and comply with all formalities, necessary for the import, export and
transport of any property relating to a Credit; and (g) (A) the Obligor (i) is
not a Sanctioned Person; (ii) has none of its assets in a Sanctioned Country or
in the possession, custody or control of a Sanctioned Person; and (iii) does not
do business in or with, or derive any of its operating income from investments
in or transactions with, any Sanctioned Country or Sanctioned Person in
violation of any law, regulation, order or directive enforced by any Compliance
Authority; (B) no Credit or the proceeds thereof will be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Country or a Sanctioned Person in violation of any law,
regulation, order or directive enforced by any Compliance Authority; (C) the
funds used to make reimbursements and to pay other obligations owing to the Bank
under this Agreement are not derived from any unlawful activity; and (D) each
Covered Entity is in compliance with, and no Covered Entity engages in any
dealings or transactions prohibited by, any laws of the United States including
but not limited to any Anti-Terrorism Laws. As used herein: “Anti-Terrorism
Laws” means any laws relating to terrorism, trade sanctions programs and
embargoes, import/export licensing, money laundering, or bribery, all as
amended, supplemented or replaced from time to time; “Compliance Authority”
means each and all of the (a) U.S. Department of the Treasury’s Office of
Foreign Asset Control; (b) U.S. Treasury Department/Financial Crimes Enforcement
Network; (c) U.S. State Department/Directorate of Defense Trade Controls;
(d) U.S. Commerce Department/Bureau of Industry and Security; (e) U.S. Internal
Revenue Service; (f) U.S. Justice Department; and (g) U.S. Securities and
Exchange Commission; “Covered Entity” means the Obligor, its affiliates and
subsidiaries, all guarantors, pledgors of collateral, all owners of the
foregoing, and all brokers or other agents of the Obligor acting in any capacity
in connection with a Credit; “Reportable Compliance Event” means that any
Covered Entity becomes a Sanctioned Person, or is indicted, arraigned,
investigated or custodially detained, or receives an inquiry from regulatory or
law enforcement officials, in connection with any Anti-Terrorism Law or any
predicate crime to any Anti-Terrorism Law, or self-discovers facts or
circumstances implicating any aspect of its operations with the actual or
possible violation of any Anti-Terrorism Law; “Sanctioned Country” means a
country subject to a sanctions program maintained by any Compliance Authority;
and “Sanctioned Person” means any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person or entity, or subject to any limitations or
prohibitions (including but not limited to the blocking of property or
rejections of transactions) under any order or directive of any Compliance
Authority or otherwise subject to, or specially designated under, any sanctions
program maintained by any Compliance Authority.

6. Events of Default. The occurrence of any of the following is an “Event of
Default” hereunder: (a) the Obligor’s failure to pay when due any obligation to
the Bank or any Bank Affiliate under this Agreement or otherwise; (b) the
Obligor’s failure to perform or observe any other term or covenant of this
Agreement; (c) any representation or warranty contained in this Agreement or in
any document given now or hereafter by the Obligor in connection herewith is
materially false, erroneous, or misleading; (d) the occurrence of any event of

 

- 4 -



--------------------------------------------------------------------------------

default or default and the lapse of any notice or cure period under any other
debt, liability or obligation of the Obligor to the Bank or any Bank Affiliate;
(e) the failure to pay or perform any material obligation to any other person if
such failure may cause any such obligation to be due or performable immediately;
(f) any levy, garnishment, attachment, or similar proceeding is instituted
against the Obligor’s property in possession of, on deposit with, or in transit
to, the Bank; (g) the Obligor’s dissolution or termination, or the institution
by or against the Obligor or any of its property of any proceeding relating to
bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship, foreclosure, execution, attachment, garnishment, levy,
assignment for the benefit of creditors, relief of debtors, or similar
proceeding (and, in the case of any such proceeding instituted against the
Obligor, such proceeding is not dismissed or stayed within 30 days of the
commencement thereof); (h) the entry of a material final judgment against the
Obligor and the failure of the Obligor to discharge the judgment within 10 days
of the final entry thereof; (i) any change in the Obligor’s business, assets,
operations, financial condition or results of operations that has or could
reasonably be expected to have any material adverse effect on the Obligor;
(j) the death, incarceration, indictment, or legal incompetency of an individual
Obligor or, if the Obligor is a partnership or limited liability company, the
death, incarceration, indictment, or legal incompetency of any individual
general partner or member; (k) the occurrence of any of the above events with
respect to any person which has now or hereafter guarantied or provided any
collateral for any of the Obligor’s obligations hereunder; or (l) any guarantee,
or any document, instrument or agreement purporting to provide the Bank security
for the Obligor’s obligations hereunder shall be challenged, repudiated, or
unenforceable for any reason.

7. Remedies. Upon the occurrence of any Event of Default as defined in the Loan
Agreement dated of even date herewith (a) the amount of each Credit, together
with any additional amounts payable hereunder, shall, at the Bank’s option,
become due and payable immediately without demand upon or notice to the Obligor;
(b) the Bank may exercise from time to time any of the rights and remedies
available to the Bank under this Agreement, under any other documents now or in
the future evidencing or securing obligations of the Obligor to the Bank, or
under applicable law, and all such remedies shall be cumulative and not
exclusive; and (c) upon request of the Bank, the Obligor shall promptly deliver
to the Bank in immediately available funds, as collateral for any and all
obligations of the Obligor to the Bank, an amount equal to 105% of the maximum
aggregate amount then or at any time thereafter available to be drawn under all
outstanding Credits, and the Obligor hereby pledges to the Bank and grants to
the Bank a security interest in all such funds as security for such obligations,
acknowledges that the Bank shall at all times have control of such funds and
shall be authorized to give entitlement orders (as defined in the UCC) with
respect to such funds, without further consent of the Obligor or any other
person, and agrees promptly to do all further things that the Bank may deem
necessary in order to grant and perfect the Bank’s security interest in such
funds. The Obligor waives presentment, protest, dishonor, notice of dishonor,
demand, notice of protest, notice of non-payment, and notice of acceptance of
this Agreement, and any other notice or demand of any kind from the Bank.

8. Subrogation. The Bank, at its option, shall be subrogated to the Obligor’s
rights against any person who may be liable to the Obligor on any transaction or
obligation underlying any Credit, to the rights of any holder in due course or
person with similar status against the Obligor, and to the rights of any
beneficiary or any successor or assignee of any beneficiary.

9. Indemnification. The Obligor agrees to indemnify the Bank, and each Bank
Affiliate and each other legal entity, if any, who controls, is controlled by or
is under common control with the Bank, and each of their respective officers,
directors, shareholders, employees and agents (each, an “Indemnified Party”) and
to defend and hold each Indemnified Party harmless from and against any and all
claims, liabilities, losses, damages, Taxes, penalties, interest, judgments,
costs and expenses (including all fees and charges of internal or external
counsel with whom any Indemnified Party may consult and all expenses of
litigation or preparation therefor), which any Indemnified Party may incur or
which may be asserted against any Indemnified Party by any person, entity or
Governmental Authority (including any person or entity claiming derivatively on
behalf of the Obligor), in connection with or arising out of or relating to the
matters referred to in this Agreement, or the use of any Credit issued hereunder
or the proceeds thereof, whether (a) arising from or incurred in connection with
any breach of a representation, warranty or covenant by the Obligor, or
(b) arising out of or resulting from any suit, action, claim, proceeding or
governmental investigation, pending or threatened, whether based on statute,

 

- 5 -



--------------------------------------------------------------------------------

regulation or order, or tort, or contract or otherwise, before any court or
Governmental Authority (and irrespective of who may be the prevailing party); or
(c) any payment or action taken in connection with any Credit, including,
without limitation, any action or proceeding seeking to restrain any drawing
under a Credit or to compel or restrain any payment or any other action under a
Credit or this Agreement (and irrespective of who may be the prevailing party);
or (d) arising out of or in connection with any act or omission of any
Governmental Authority or other cause beyond the Bank’s reasonable control;
except, in each case, to the extent such claim, liability, loss, damage, Tax,
penalty, interest, judgment, cost or expense is found by a final judgment of a
court of competent jurisdiction to have resulted from an Indemnified Party’s
gross negligence or willful misconduct.

10. Miscellaneous. (a) All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing and will be effective upon receipt. Notices may be given in any manner
to which the parties may separately agree, including electronic mail. Without
limiting the foregoing: (i) first class mail, facsimile transmission and
commercial courier service are hereby agreed to as acceptable methods for giving
Notices and (ii) Applications may be submitted electronically via, and in
accordance with the terms and conditions of, the PINACLE Network System (or such
other network system offered by the Bank), if Obligor is an authorized user of
such system, or by such other electronic means acceptable to the Bank.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth herein or to such other address as any party may give to
the other for such purpose in accordance with this section. In addition, in the
case of all Notices given by the Obligor to the Bank, and in the case of all
Applications not submitted electronically to the Bank, the Obligor must send a
copy of each such Notice and the original Application, as the case may be, to:

PNC Bank, National Association

Global Trade Service Group

500 First Avenue, 2nd Floor

Mail Stop P7-PFSC-02-T

Pittsburgh, Pennsylvania 15219

(or, in the case of Applications, to such other address of the Bank as the Bank
may direct). The Bank may rely, and shall be protected in acting or refraining
from acting, upon any Notice or Application believed by the Bank to be genuine
and to have been given by the proper party or parties.

(b) No delay or omission on the Bank’s part to exercise any right or power
arising hereunder will impair any such right or power or be considered to be a
waiver of any such right or power, nor will the Bank’s action or inaction impair
any such right or power. No modification, amendment or waiver of, or consent to
any departure by the Obligor from, any provision of this Agreement, will be
effective unless made in a writing signed by the Bank, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. If any provision of this Agreement is found to be invalid by a
court, all the other provisions of the Agreement will remain in full force and
effect. If this Agreement is executed by more than one Obligor, each Obligor
waives any and all defenses to payment and performance hereunder based upon
principles of suretyship, impairment of collateral, or otherwise and, without
limiting the generality of the foregoing, each Obligor consents to: any change
in the time, manner, or place of payment of or in any other term of all or any
of the obligations of any other Obligor hereunder or otherwise, and any exchange
or release of any property or collateral, or the release or other amendment,
extension, renewal, waiver of, or consent to departure from, the terms hereof or
of any guaranty or security agreement or any other agreement related hereto.
This Agreement will be binding upon and inure to the benefit of the Obligor and
the Bank and their respective heirs, executors, administrators, successors and
assigns; provided, however, that the Obligor may not assign this Agreement in
whole or in part without the Bank’s prior written consent and the Bank may at
any time assign this Agreement in whole or in part. The Obligor hereby
authorizes the Bank, from time to time without notice to the Obligor, to record
telephonic and other electronic communications of the Obligor and provide any
information pertaining to the financial condition, business operations or
creditworthiness of the Obligor to or at the direction of any Governmental
Authority, to any of the Bank’s correspondents, and any Bank Affiliate, and to
any of its or their directors, officers, employees, auditors and professional
advisors, to any person which in the ordinary course of its business makes
credit

 

- 6 -



--------------------------------------------------------------------------------

reference inquiries, to any person which may succeed to or participate in all or
part of the Bank’s interest hereunder, and as may be necessary or advisable for
the preservation of the Bank’s rights hereunder. This is a continuing Agreement
and shall remain in full force and effect until no obligations of the Obligor
and no Credit exist hereunder; provided, however, that termination of this
Agreement shall not release the Obligor from any payment or performance that is
subsequently rescinded or recouped, and the obligation to make any such payment
or performance shall continue until paid or performed as if no such payment or
performance ever occurred. Provisions concerning payment, indemnification,
increased costs, Taxes, immunity, and jurisdiction shall survive the termination
of this Agreement.

11. Financial Institution Obligor. If one of two or more Obligors is a financial
institution (the “Financial Institution”), the Financial Institution shall be
deemed to request the issuance of any Credit for its customer (the “Customer”)
who has also executed this Agreement as an Obligor. In consideration of any such
issuance, and as a direct and primary obligation, the Financial Institution
agrees to pay the Bank all amounts that become due and payable to the Bank under
this Agreement, when and as due, in accordance with the terms hereof. The
Financial Institution hereby assigns to the Bank all security interests now or
at any time existing granted in favor of the Financial Institution as security
for the Customer’s obligations to the Financial Institution arising out of this
Agreement or any Credit, and agrees to do all things necessary from time to time
to effect such assignment.

12. Representative of Obligor. If this Agreement is executed by more than one
Obligor and neither is a Financial Institution, the Obligor whose signature is
first shown below shall have the exclusive right to deal with the Bank in
connection with the matters addressed herein, notwithstanding conflicting
instructions or requests from any other Obligor.

13. Waiver of Immunity. The Obligor acknowledges that this Agreement is entered
into, and each Credit will be issued, for commercial purposes and, if the
Obligor now or hereafter acquires any immunity (sovereign or otherwise) from the
jurisdiction of any court or from any legal process with respect to itself or
any of its property, the Obligor hereby irrevocably waives such immunity.

14. Jurisdiction. The Obligor hereby irrevocably consents to the exclusive
jurisdiction of any state or federal court for the county or judicial district
in the State of Pennsylvania where the Bank’s office first set forth above is
located; provided that nothing contained in this Agreement will prevent the Bank
from bringing any action, enforcing any award or judgment, or exercising any
right against the Obligor individually, against any security, or against any
property of the Obligor within any other county, state or other foreign or
domestic jurisdiction. The Obligor agrees that the venue provided above is the
most convenient forum for the Bank and the Obligor. The Obligor waives any
objection to venue and any objection based on a more convenient forum in any
action under this Agreement.

15. USA PATRIOT Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Obligor that opens an account. What this means: when the Obligor opens an
account, the Bank will ask for the business name, business address, taxpayer
identifying number and other information that will allow the Bank to identify
the Obligor, such as organizational documents. For some businesses and
organizations, the Bank may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

- 7 -



--------------------------------------------------------------------------------

16. WAIVER OF JURY TRIAL. THE OBLIGOR IRREVOCABLY WAIVES ALL RIGHTS THE OBLIGOR
MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE
RELATING TO THIS AGREEMENT, ANY CREDIT, ANY DOCUMENTS EXECUTED IN CONNECTION
WITH THIS AGREEMENT OR ANY CREDIT, OR ANY OBLIGATION OR TRANSACTION UNDERLYING
ANY OF THE FOREGOING. THE OBLIGOR ACKNOWLEDGES THAT THIS WAIVER IS KNOWING AND
VOLUNTARY.

17. Governing Law. This Agreement and each Credit shall be interpreted,
construed, and enforced according to (a) the laws of the state where the Bank’s
office first set forth above is located, including, without limitation, the
Uniform Commercial Code (“UCC;” with the definitions of Article 5 of the UCC
controlling over any conflicting definitions in other UCC Articles), and
excluding the conflict of laws rules of such state; and (b) the UCP or the ISP,
as set forth in each Credit, which are, as applicable, incorporated herein by
reference and which shall control (to the extent not prohibited by the law
referred to in (a)) in the event of any inconsistent provisions of such law. In
the event that a body of law other than that set forth above is applicable to a
Credit, the Obligor shall be obligated to pay and reimburse the Bank for any
payment made under such Credit if such payment is, in the Bank’s judgment,
justified under either the law governing this Agreement or the law governing
such Credit.

WITNESS the due execution of this Agreement as a document under seal as of the
date first written above.

 

MISCOR GROUP, LTD.

(First Obligor’s Name)

By:       (SEAL)  

Michael P. Moore

 

Chief Executive Officer and President

 

- 8 -